Case 16-31675   Doc 38   Filed 02/21/19 Entered 02/21/19 15:42:07   Desc Main
                           Document     Page 1 of 6
Case 16-31675   Doc 38   Filed 02/21/19 Entered 02/21/19 15:42:07   Desc Main
                           Document     Page 2 of 6
Case 16-31675   Doc 38   Filed 02/21/19 Entered 02/21/19 15:42:07   Desc Main
                           Document     Page 3 of 6
Case 16-31675   Doc 38   Filed 02/21/19 Entered 02/21/19 15:42:07   Desc Main
                           Document     Page 4 of 6
Case 16-31675   Doc 38   Filed 02/21/19 Entered 02/21/19 15:42:07   Desc Main
                           Document     Page 5 of 6
Case 16-31675   Doc 38   Filed 02/21/19 Entered 02/21/19 15:42:07   Desc Main
                           Document     Page 6 of 6
